FILED
                            NOT FOR PUBLICATION                            MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT A. KOLWITZ; NANCY                         No. 11-35593
KOLWITZ,
                                                 D.C. No. 6:10-cv-06002-TC
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

LINCOLN COUNTY, OREGON, a
political subdivision of the State of
Oregon, by and through the Lincoln
County Sheriff’s Office,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                        Ann Aiken, Chief Judge, Presiding

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Robert A. Kolwitz and Nancy Kolwitz appeal pro se from the district court’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in their 42 U.S.C. § 1983 action alleging federal constitutional

violations and state law claims for defamation, false light, and intentional

interference with economic relations. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Luchtel v. Hagemann, 623 F.3d 975, 978 (9th Cir.

2010), and we affirm.

      The district court properly granted summary judgment on the Kolwitzes’

§ 1983 claim because the Kolwitzes failed to raise a genuine dispute of material

fact as to whether the alleged federal constitutional violations resulted from an

official custom, policy, or a failure to train. See Galen v. County of Los Angeles,

477 F.3d 652, 667 (9th Cir. 2007) (discussing requirements for municipal liability

under § 1983); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637
F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff must

set forth non-speculative evidence of specific facts, not sweeping conclusory

allegations.”).

      The district court properly granted summary judgment on the state law

claims because the Kolwitzes failed to raise a triable dispute as to required

elements of each of the claims. See Cafasso, 637 F.3d at 1061; see also Allen v.

Hall, 974 P.2d 199, 202 (Or. 1999) (elements of an intentional interference claim

under Oregon law); Reesman v. Highfill, 965 P.2d 1030, 1034 (Or. 1998) (for a


                                           2                                    11-35593
statement to be actionable under Oregon law, the statement at issue must be both

defamatory and false); Muresan v. Phila. Romanian Pentecostal Church, 962 P.2d
711, 716-17 (Or. Ct. App. 1998) (to state a claim for false light under Oregon law,

the plaintiff must establish actual malice).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We do not consider any documents that are not part of the district court

record. See Fed. R. App. P. 10(a); Kirshner v. Uniden Corp. of Am., 842 F.2d
1074, 1077 (9th Cir. 1988).

      AFFIRMED.




                                           3                                 11-35593